Citation Nr: 1704329	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  11-05 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active service from April 1981 to April 1985.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the RO in Atlanta, Georgia, which denied entitlement to a TDIU.  This case was previously before the Board in August 2014, where the Board remanded the issue on appeal for additional development, including obtaining Social Security Administration (SSA) records and providing the Veteran with a VA examination.  SSA records and June 2016 VA examination reports have been associated with the record.  As such, an additional remand to comply with the August 2014 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In November 2012, the Veteran testified at a Board videoconference hearing at the RO in Atlanta, Georgia, before an Acting Veterans Law Judge, who was seated in Washington, DC.  A transcript of the hearing is of record.  The Acting Veterans Law Judge who held the November 2012 hearing is no longer employed by the Board.  In August 2016, the Board issued a letter informing the Veteran that he had a right to a new hearing before the Veterans Law Judge who would decide his case. See 38 U.S.C.A. § 7107(c) (West 2014).  The August 2016 letter also indicated that if no response was received within 30 days, the Board would assume that the Veteran did not want another hearing.  To date, the Veteran has not requested a new hearing.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), 
(b) (2016).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

The Veteran contends generally that he has been unable to obtain or sustain any form of substantially gainful employment due to service-connected disabilities.  Specifically, a November 2012 Board hearing transcript reflects the Veteran testified to last working for a cable company in 2004, which required lifting and crawling, being told by the employer that he could lose the job for missing too much work, and that he was ultimately let go because of the service-connected disabilities.  

The Veteran seeks TDIU based on right knee degenerative joint disease, rated as 
30 percent disabling, right knee instability, rated as 10 percent disabling, an ulcer, rated as 20 percent disabling, and a back disability, rated as 20 percent disabling.  The combined rating for is 60 percent.  As the Veteran's service-connected disabilities do not meet the minimum combined rating criteria under 38 C.F.R. 
§ 4.16(a) for eligibility for TDIU, the issue must be referred to the VA Under Secretary for Benefits, or the VA Director of Compensation and Pension Service, for consideration of TDIU under 38 C.F.R. § 4.16(b).  

In a November 2007 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported last working as a cable installer in 2004, that the highest education level achieved was two years of college, and that he did not have any other education or training before or after becoming too disabled to work.  

A September 2008 Social Security Administration (SSA) determination reflects that the Veteran was awarded SSA disability based, in part, on the service-connected back disability.  

An October 2008 VA examination report reflects the VA examiner opined the Veteran was unable to perform physical work due to the service-connected back and right knee disabilities.  The October 2008 VA examiner also wrote that the Veteran was able to perform sedentary employment.  

At the November 2012 Board hearing, the Veteran testified to last working for a cable company in 2004, which required lifting and crawling, being told by the employer that he could lose the job for missing too much work, and that he was ultimately let go because of the service-connected disabilities.  

An October 2013 VA examination report reflects the VA examiner opined that the service-connected back disability impacted the ability to work.

A February 2015 letter a private examiner opined the Veteran was "disabled from an old stroke since 2004," and that physical incapacitation rendered the Veteran unemployable.  

A June 2016 VA knee examination report reflects the VA examiner opined that the right knee disability did not impact the ability to perform occupational tasks, to include standing, walking, lifting, or sitting.  A June 2016 VA stomach and duodenal examination report reflects the VA examiner opined that the service-connected ulcer did not impact the ability to work.  The VA examiner reasoned that the Veteran did not have a current duodenal ulcer and that an ulcer would not interfere with physical or sedentary work.   

A June 2016 VA back examination report reflects the Veteran reported back pain, aggravated by sitting.  The June 2016 VA examiner opined that the back disability interfered with physical employment due to difficulties with lifting.  The VA examiner also wrote that the back disability did not affect sedentary work if the Veteran was able to stretch and walk. 

Based on the above, as the Veteran's service-connected disabilities do not meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU, the issue must be referred to the VA Under Secretary for Benefits, or the VA Director of Compensation and Pension Service, for consideration of TDIU under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AOJ should include in the claims file any VA treatment records that are currently outstanding.

2.  The RO/AOJ should refer the issue of TDIU to the VA Under Secretary for Benefits, or the VA Director of Compensation and Pension Service for consideration under 38 C.F.R. § 4.16(b).
3.  If the benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




